Citation Nr: 0705006	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed right 
shoulder disorder.  

2.  Entitlement to service connection for claimed right arm 
disorder.  

3.  Entitlement to service connection for claimed neck 
disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1942 
to September 1943.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2004, in compliance with a February 2004 
Order of the United States Court of Appeals for Veterans 
Claims, to the RO for additional development.  



FINDINGS OF FACT

1.  The veteran's right shoulder disability manifested by a 
history of a dislocation is shown to have existed prior to 
service entrance.

2.  The currently demonstrated right shoulder disability 
manifested by dislocations with chronic pain and degenerative 
joint disease is shown as likely as not to have chronically 
worsened during his military service.  

3.  The veteran is not shown to have manifested complaints or 
findings of a right arm or neck condition in service or for 
many years thereafter.  

4.  The veteran is not currently shown to have a right arm 
condition due to any event or incident of his period of 
active service during World War II.  

5.  The currently demonstrated neck degenerative changes are 
not shown to be due to any event or incident of the veteran's 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
preexisting right shoulder disability manifested recurrent 
dislocations with chronic pain and degenerative joint changes 
was aggravated by active military duty.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

2.  The veteran does not have a right arm disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  The veteran's neck disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis of the neck be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the veteran filed his claim for the disabilities at 
issue prior to the enactment of the VCAA, notice to the 
veteran was not sent in this case until later in the claims 
process.  Nevertheless, in March 2001, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In the March 2001 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the right 
shoulder, with nexus opinion, was conducted in August 2005.  

Although an examination with nexus opinion was not obtained 
with respect to the service connection issue involving the 
veteran's right arm and neck, none is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will be 
discussed hereinbelow, a VA examination is not necessary with 
regard to the right arm and neck.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues on appeal.  In 
fact, the veteran noted in writing in March 2006 that he 
did not have any additional evidence to submit.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if either disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  


Analysis

Right Shoulder Disorder

As noted, a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

In this case, a history of dislocation of the right shoulder 
was noted on the veteran's induction medical examination 
report; and the veteran was noted to be qualified for only 
limited service.  

The Board concludes, based on this record, that because a 
history of dislocation of the right shoulder was noted when 
the veteran was examined and accepted for service, the 
presumption of soundness on service entrance is rebutted with 
respect to this disorder.  

Therefore, the Board must next determine whether the 
veteran's preexisting right shoulder disorder underwent an 
increase in severity during his active military service.  
See, in general, 38 U.S.C.A. § 1153.  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

The evidence of record shows that the veteran was 
hospitalized in August 1943 with complaints of chronic right 
shoulder dislocations beginning after a football injury two 
years earlier.  The veteran said that, at the time of 
hospitalization, he was dislocating the shoulder two times a 
week on average.  He said that he was unable to do his 
military duty.  The X-ray studies of the right shoulder did 
not show any definite evidence of pathology.  

According to the August 1943 Certificate of Disability for 
Discharge, the veteran had a chronic, simple dislocation of 
the right shoulder that had existed prior to service entrance 
and had not been aggravated by service; the veteran was 
considered incapacitated for military service.  

On review, the evidence does serve to show that the 
preexisting right shoulder disorder did not undergo an 
increase in severity while he was not active duty.  

While the veteran was qualified only for limited duty in 
service, the Board finds that the preexisting right shoulder 
conditions as likely as not chonically worsened during his 
service because of the frequency of the dislocation noted 
after he had served for about one year in limited duty.  

The postservice medical reports reveal continued problems 
with recurrent right shoulder dislocations.  After review of 
the claims file by a VA physician in August 2005, the 
examiner concluded that he could not provide an opinion on 
whether there was aggravation of the veteran's preexisting, 
chronic right shoulder disorder in service without resorting 
to speculation.  

However, the recorded history offered by the veteran was that 
he had sustained only a partial dislocation that resolved 
before service.  The current diagnosis was that of chronic 
intermittent right shoulder dislocations with chronic pain 
and degenerative joint disease.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the current right shoulder 
disability is warranted.  


Right Arm and Neck

The veteran's service medical records do not reveal any 
complaints or findings involving the right arm or neck, 
including on discharge examination in August 1943.  

At the time of a VA examination in November 1972, the veteran 
complained of having neck pain and headaches.  The X-ray 
studies showed very minimal lipping of the bodies of C5 and 
C6.  

The initial postservice medical evidence of either right arm 
or neck disability was not until April 1980, when the veteran 
was hospitalized at North Ridge General Hospital the day 
following an automobile accident in which he incurred loss of 
consciousness and neck and back pain.  

A VA examination in December 1980 reported that the veteran 
had "broken" cervical discs and damaged nerve centers on 
the left due to an accident.  

It was noted by Dr. R.J.C. in May 1981 that the veteran had 
been in an automobile accident and incurred head, cervical 
and lumbar spine injuries, and a myelogram revealed 
hypertrophic osteoarthritic disc disease.  

There is no nexus evidence on file linking the veteran's 
current neck disability to service, and there is no 
postservice medical evidence of a right arm disorder separate 
from any that might be attributed to the right shoulder 
dislocation.  

Because there is no evidence of a neck disability in service 
and there is nexus evidence against the veteran's claim for 
service connection for a neck disorder and no nexus medical 
evidence in favor of the claim, all of the above-noted 
factors required to warrant entitlement to service connection 
for a neck disorder have not been shown.  

As there is no postservice diagnosis of a right arm disorder, 
and therefore no nexus evidence in favor of the claim, the 
necessary factors for service connection for a right arm 
disorder have also not been shown.  

Consequently, the Board finds that the claims of service 
connection for a right arm disorder and a neck disorder must 
be denied.  

Due consideration has been given to the written contentions 
of the veteran.  Although he can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decisions; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right arm disorder and a neck 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the chronic intermittent right 
shoulder dislocations with chronic pain and degenerative 
joint disease is granted.  

Service connection for a claimed right arm disorder is 
denied.  

Service connection for a neck disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


